DETAILED ACTION
	This action is responsive to 06/30/2021,
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display substrate, a manufacturing method thereof, a display panel, a display motherboard of the display panel, and a testing method thereof.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display substrate, provided with a display region and at least a wiring region outside the display region; wherein the display substrate comprises: a base substrate, a plurality of connection structures, on the base substrate and in the wiring region, a plurality of signal terminals, on the base substrate and on an edge of the wiring region, a control circuit, coupled between the plurality of connection structures and the plurality of signal terminals, disposed in the wiring region, and configured to control connection or disconnection between the plurality of signal terminals and the plurality of connection structures, wherein the control circuit comprises a plurality of first control circuits and a plurality of second control circuits, and each of the plurality of first control circuits and the plurality of second control circuits has a terminal connected to a corresponding one of the plurality of signal terminals and the other terminal connected to a corresponding one of the plurality of connection structures, each of the plurality of first control circuits comprises a first switch transistor and a second switch transistor which have different types from each other, a control electrode and a first electrode of the first switch transistor are coupled to a control electrode and a first electrode of the second switch transistor and are coupled to a signal terminal coupled to a control circuit in which the first switch transistor and the second switch transistor are located, and a second electrode of the first switch transistor is coupled to a second electrode of the second switch transistor and is coupled to a connection structure coupled to the control circuit in which the first switch transistor and the second switch transistor are located”, as recited in claim 1. Similar limitations are also recited in claim 19.
b) “A display substrate, provided with a display region and at least a wiring region outside the display region; wherein the display substrate comprises: a base substrate, a plurality of connection structures, on the base substrate and in the wiring region, a plurality of signal terminals, on the base substrate and on an edge of the wiring region, a control circuit, coupled between the plurality of connection structures and the plurality of signal terminals, disposed in the wiring region, and configured to control connection or disconnection between the plurality of signal terminals and the plurality of connection structures, wherein the control circuit comprises a plurality of first control circuits and a plurality of second control circuits, and each of the plurality of first control circuits and the plurality of second control circuits has a terminal connected to a corresponding one of the plurality of signal terminals and the other terminal connected to a corresponding one of the plurality of connection structures, each of the plurality of first control circuits comprises a fourth switch transistor, a fifth switch transistor, a sixth switch transistor and a seventh switch transistor, a control electrode and a first electrode of the fourth switch transistor are coupled to a Response To Non-Final Office Action Mailed On March 31, 2021control electrode of the fifth switch transistor and are coupled to a signal terminal coupled to a control circuit in which the fourth switch transistor and the fifth switch transistor are located, a second electrode of the fourth switch transistor and a second electrode of the seventh switch transistor are coupled together and are coupled to a connection structure coupled to the control circuit in which the fourth switch transistor and the seventh switch transistor are located, a first electrode of the fifth switch transistor is coupled to a first power supply terminal, and a second electrode of the fifth switch transistor is coupled to a first electrode of the sixth switch transistor and a control electrode of the seventh switch transistor respectively, a control electrode and a second electrode of the sixth switch transistor are coupled together to a second power supply terminal, and a first electrode of the seventh switch transistor is coupled to the first power supply terminal”, as recited in claim 8.
Claims 3, 5-7, and 12-18 depend from and further limit claim 1, claims 9-11 depend from and further limit claim 8, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/           Primary Examiner, Art Unit 2627